11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Gary Wayne Ferguson
Appellant
Vs.                   No. 11-02-00345-CR -- Appeal
from Dallas County
State of Texas
Appellee
 
Appellant,
Gary Wayne Ferguson, was convicted of felony driving while intoxicated, and his
punishment was assessed at confinement for eight years.  Appellant has filed in this court a motion
to withdraw his appeal in this case. 
The motion is signed by appellant. 
See TEX.R.APP.P. 42.2.  Appellant
states in his motion that his request to withdraw the appeal was based on “a
decision to allow [him] to make parole.” 
The motion is granted.  
The appeal
is dismissed.  
 
PER
CURIAM
 
July 25, 2003  
Do not publish.  See TEX.R.APP.P. 47.2(b). 
Panel consists of: Wright, J., and
McCall, J., and Dickenson, S.J.[1]




[1]Bob Dickenson, Retired Justice, Court of Appeals, 11th
District of Texas at Eastland sitting by assignment.